Title: From George Washington to Major General Israel Putnam, 11 November 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head Quarters Whitemarsh [Pa.] 11th Novemr 1777

Since I wrote to you this morning Mr Young deputy Cloathier has arrived from peekskill and informs me that you stopped 400 of the Blankets & one Cask of Shoes that were coming on for the use of this Army. You cannot conceive how these stoppages by the way disappoint and disarrange our plans; The Cloathier General endeavours to give each their share, but by such proceedings those that are farthest off go naked. There are now in this Army, by a late return four thousand Men wanting Blankets, near 2,000 of wch have never had one, although some of them have been twelve Months in Service. I would not wish to be partial to any part of the Army, I only desire that when Goods are ordered particularly to one department, that they may not be detained in another, and I must insist that this Rule be invariably observed in future. you are to consider that almost the whole of our Cloathing comes from the Eastward, consequently the stopping such parts as are intended for this Army after a due proportion is allotted to the other departments, is highly injurious to the Service, with truth it may be added that we have at this time upwards of 2000 Men renderd unfit for Service for want of Cloaths.

P.S. The fleet that sailed from the Hook have arrived in the Delaware.

